Exhibit 10.1

 

SECOND AMENDMENT TO


ADMINISTRATIVE SERVICES AGREEMENT

 

                THIS SECOND AMENDMENT TO ADMINISTRATIVE SERVICES AGREEMENT (this
“Second Amendment”) dated this 1st day of December 2007 by and between Allstate
Life Insurance Company (“Allstate Life” or “ADMINISTRATOR”) and Lincoln Benefit
Life Company (“COMPANY”).

 


RECITALS

 

                WHEREAS, ADMINISTRATOR and COMPANY entered into that certain
Administrative Services Agreement, dated as of September 1, 1998, which was
amended by amendment dated as of June 1, 2000 (the “Agreement”); and

 

                WHEREAS, ADMINISTRATOR and COMPANY desire to make additional
amendments to the Agreement as more particularly described herein.

 


AGREEMENT

 

                NOW, THEREFORE, for good and valuable consideration and for the
mutual covenants set forth below, the parties hereto, intending legally to be
bound, hereby agree as follows:

 

1.                                       ADMINISTRATOR and COMPANY hereby agree
to delete Paragraph 2 of the Agreement titled “Fiscal Responsibility” and
replace it with the following:

 

2.             Fiscal Responsibility

Within thirty (30) days after the end of each calendar quarter, COMPANY will
submit to ADMINISTRATOR a statement of the service fees payable to ADMINISTRATOR
by COMPANY in the preceding calendar quarter and any balance payable shall be
paid within forty-five (45) days following receipt of such statement by
ADMINSTRATOR.

 

The statements rendered by the COMPANY concerning service fees paid and/or
payable, advances and indebtedness shall be conclusive, unless within thirty
(30) days following receipt of the statement the ADMINISTRATOR notifies the
COMPANY of a dispute regarding any transactions reported since the last
preceding report. If a policy on which the ADMINISTRATOR is receiving a service
fee shall lapse for any reason, no further service fee will be paid unless the
policy is reinstated solely by the efforts of the ADMINISTRATOR. The COMPANY
shall pay the ADMINISTRATOR in accordance with the Administrative Fee Schedule
attached as Exhibit C. The Administrative Fee

 

 

 

 

--------------------------------------------------------------------------------


 

 

Schedule is subject to change by Lincoln Benefit Life, but any change shall not
apply to business written prior to the effective date of the change.

 

2.                                       Unless expressly modified by this
Second Amendment, the terms and conditions of the Agreement remain unchanged and
in full force and effect.

 

3.                                       This Second Amendment shall be binding
on the parties hereto, including their successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first set forth above.

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

By:

/s/ Samuel H. Pilch

 

Name:

Samuel H. Pilch

 

Title:

Group Vice President and Controller

 

 

 

 

 

 

 

 

 

 

LINCOLN BENEFIT LIFE COMPANY

 

 

 

 

By:

/s/ Samuel H. Pilch

 

Name:

Samuel H. Pilch

 

Title:

Group Vice President and Controller

 

 

 

 

2

--------------------------------------------------------------------------------